NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


TRUSTBIZ, LLC, AS TRUSTEE ONLY,              )
UNDER THE HC 15-9 LAND TRUST,                )
                                             )
             Appellant,                      )
                                             )
v.                                           )             Case No. 2D15-1882
                                             )
JP MORGAN CHASE BANK, N.A.,                  )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 20, 2016.

Appeal from the Circuit Court for Pasco
County; Wayne L. Cobb, Judge.

Heather A. DeGrave of Walters Levine
Klingensmith & Thomison, P.A., Tampa,
for Appellant.

Elliott B. Kula and W. Aaron Daniel of
Kula & Associates, P.A., Miami, for
Appellee.


MORRIS, Judge.

             We affirm the trial court's order denying the motion to join or substitute as

a real party in interest filed by Trustbiz, LLC. See Bonafide Props. v. Wells Fargo Bank,

N.A., 41 Fla. L. Weekly D158 (Fla. 2d DCA Jan. 13, 2016); Whitburn, LLC v. Wells

Fargo Bank, N.A., 40 Fla. L. Weekly D2797 (Fla. 2d DCA Dec. 18, 2015). We dismiss
the portion of the appeal seeking review of the final judgment of foreclosure entered in

favor of JP Morgan Chase Bank, N.A. See Mkt. Tampa Invs., LLC v. Stobaugh, 177 So.
3d 31, 32 (Fla. 2d DCA 2015).

             Affirmed in part; dismissed in part.


CASANUEVA and KHOUZAM, JJ., Concur.




                                           -2-